                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RANDY DIAZ,                                                CIVIL ACTION
                      Petitioner
               v.

THOMAS MCGINLEY, et al.                                    NO. 18-3575
             Respondents

                               ~             ORDER

       AND NOW, this     ___Jd.!__ day of October, 2019, upon consideration of pro se Petitioner Randy
Diaz's September 23, 2019 letter to the Court requesting the Court remand his case and permit Mr. Diaz

to restart his appeal process (Doc. No. 32), it is ORDERED, as set out in the accompanying

Memorandum, that Mr. Diaz must file any renewed objections to Magistrate Judge Rueter's Report &

Recommendation within thirty (30) days of the date of this Order.
